     Case 1:14-cv-14276-NMG Document 58 Filed 06/01/20 Page 1 of 13



                    United States District Court
                     District of Massachusetts

                                )
United States of America, ex    )
rel. Allstate Insurance Company )
and Lawrence K. Spitz, M.D.,    )
                                )        Civil Action No.
          Plaintiffs-Relators, )         14-14276-NMG
                                )
          v.                    )        Related Cases:
                                )        12-10132-NMG
Millennium Laboratories, Inc., )         12-10631-NMG
                                )        13-10825-NMG
          Defendant.            )


                         MEMORANDUM & ORDER

GORTON, J.

    This case arises out of the government's successful

intervention in several qui tam lawsuits against Millennium

Health, LLC, formerly Millennium Laboratories, Inc. (“defendant”

or “Millennium”).   Millennium settled with the government for

approximately $227 million, fifteen percent of which was set

aside as a “relator's share”.

    Pending before the Court is the motion of relators Allstate

Insurance Company (“Allstate”) and Lawrence K. Spitz, M.D. (“Dr.

Spitz”, together with Allstate, “the Allstate Relators”) to

recover attorneys’ fees and costs pursuant to 31 U.S.C.

§ 3730(d) at the expense of Millennium.




                                 - 1 -
     Case 1:14-cv-14276-NMG Document 58 Filed 06/01/20 Page 2 of 13



I.   Background

     A. Parties

     Plaintiff-relator Allstate is an Illinois corporation with

its principal place of business in Northbrook, Illinois.

Plaintiff-relator Dr. Spitz is a citizen and resident of the

Commonwealth of Pennsylvania.     He is a part owner of Pattern

Analysis, Inc., a litigation support company that, among other

things, provides expert data analysis and witness testimony

relating to patterns of fraud and abuse.

     Defendant Millennium is a privately held California

corporation with its principal place of business in San Diego,

California.   Millennium is one of the largest clinical

laboratories in the United States and, among other things,

performs urine drug testing in California laboratories on

specimens collected from patients throughout the United States.

     B. Qui Tam Actions and Government Intervention

     In December, 2009, Mark Cunningham (“Cunningham”) filed a

complaint against Millennium alleging various violations of the

False Claims Act, 31 U.S.C. § 3730 et seq. (“FCA”).        Thereafter,

six additional relators filed similar claims: Mark McGuire

(“McGuire”) in January, 2012, Ryan Uehling (“Uehling”) in April,

2012, Omni Healthcare, Inc. (“Omni”) in November, 2012, Wendy



                                 - 2 -
     Case 1:14-cv-14276-NMG Document 58 Filed 06/01/20 Page 3 of 13



Johnson (“Johnson”) in December, 2012, the Allstate Relators in

August, 2014, and Amadeo Pesce in March, 2015.

    In March, 2015, the government filed its Complaint in

Intervention against Millennium, naming the actions of McGuire,

Uehling and Omni.   That complaint described two fraudulent

schemes engaged in by Millennium in violation of the FCA:

(1) claims for excessive and unnecessary urine drug tests that

were routinely ordered by physicians pursuant to standing orders

without individualized assessment of patient needs; and

(2) providing physicians who conducted such urine drug testing

with free point-of-care testing supplies in violation of the

Stark Act and the Anti-Kickback statute.       According to the

government, Millennium utilized those schemes "knowingly [to]

submit[] many millions of dollars' worth of false claims" to the

government.

    In October, 2015, the government, Millennium and all

relators entered into a formal agreement (“the Settlement

Agreement”) which required Millennium to reimburse to the

government approximately $227 million dollars for its FCA

violations.

    The Settlement Agreement was the product of extensive and

complex negotiations between the government, Millennium and all

relators.   It set aside 15% of the $227 million settlement for


                                 - 3 -
     Case 1:14-cv-14276-NMG Document 58 Filed 06/01/20 Page 4 of 13



the “relator’s share”, to be apportioned by the Court in the

absence of agreement of the parties.

    C. Post-Settlement Litigation

    In October, 2015, McGuire filed a crossclaim against the

other relators for declaratory relief, asserting that he was

entitled to the entire relator’s share because he was the first

to file a complaint against Millennium that alleged the

essential facts underlying the government’s complaint in

intervention.   Cunningham moved to dismiss McGuire’s complaint

arguing that he, not McGuire, was the first to file and,

therefore, was entitled to the entire relator’s share.

    In August, 2016, this Court dismissed McGuire’s crossclaim

because it concluded that Cunningham was the first filer.         The

First Circuit Court of Appeals subsequently reversed.         After

concluding that it had jurisdiction over McGuire’s claim, the

First Circuit

    describe[d] the appropriate method for the first-to-
    file analysis and h[e]ld that McGuire was the first-
    to-file relator and that he ha[d] stated a claim that
    he [wa]s entitled to the relator's share of the
    settlement.

United States ex rel. McGuire v. Millennium Labs., Inc.,

923 F.3d 240, 243-44 (1st Cir. 2019).




                                 - 4 -
     Case 1:14-cv-14276-NMG Document 58 Filed 06/01/20 Page 5 of 13



    Cunningham petitioned for writ of certiorari to the United

States Supreme Court which was denied in January, 2020.

Thereafter, McGuire moved for entry of an order in this Court

awarding him the entire relator’s share pursuant to the decision

of the First Circuit.   Cunningham, Uehling and Omni opposed that

motion, arguing that the First Circuit did not decide, as a

matter of law, that McGuire was entitled to the relator’s share

but that additional fact-finding was required.

    This Court disagreed and concluded that the First

Circuit had determined definitively that McGuire was the

first to file and the sole relator entitled to the

relator’s share.   McGuire separately entered into a private

sharing agreement with some of the relators, including the

Allstate Relators, to divide the relator’s share.

    D. Instant Dispute

    In April, 2016, the Allstate Relators requested that this

Court issue an order directing Millennium to pay its reasonable

attorneys’ fees and expenses.     The Court denied the motion for

lack of jurisdiction because McGuire’s appeal to the First

Circuit remained pending.    The Allstate Relators were directed

to refile their motion for fees after the First Circuit rendered

its decision.   In accordance with that order, the Allstate

Relators refiled their motion in May, 2019.       After receiving


                                 - 5 -
      Case 1:14-cv-14276-NMG Document 58 Filed 06/01/20 Page 6 of 13



notification from Cunningham of his intent to petition the

United States Supreme Court for certiorari, this Court again

denied the motion of the Allstate Relators and directed them to

refile if and when the cert petition was denied.

      The Allstate Relators refiled their motion for fees within

45 days of the denial of certiorari by the Supreme Court.          It

seeks $320,785 in attorneys’ fees and $45,950 in costs and

expenses.

II.   Motion for Attorneys’ Fees and Costs

      The FCA authorizes private persons (“relators”) to bring

civil actions in the name of the United States for FCA

violations in exchange for a portion of the damages or

settlement proceeds recovered from the action. 31 U.S.C.

§ 3730(b)(1).   It further provides that “[i]f the Government

proceeds with an action brought by a person under [§ 3730(b)]”

that relator is entitled to a percentage of “the proceeds of the

action or settlement of the claim” as well as reasonable

expenses, attorneys' fees and costs. § 3730(d)(1).

      The Allstate Relators submit that they are entitled to

recover a reasonable attorneys’ fee pursuant to the language of

the Settlement Agreement and § 3730(d).       Defendant opposes that

claim on three grounds: (1) the Settlement Agreement preserves




                                  - 6 -
     Case 1:14-cv-14276-NMG Document 58 Filed 06/01/20 Page 7 of 13



the right of the Allstate Relators to seek attorneys’ fees but

does not guarantee recovery; (2) the Allstate Relators are not

entitled to fees because neither was a prevailing relator and

the government never pursued their claims; and (3) the requested

fee amount is unreasonable.

    A. The Settlement Agreement

    The parties agreed to release “fully and finally” all

mutual claims, “including for attorneys’ fees, costs, and

expenses of every kind and however denominated”, that were

asserted, could have been asserted or may be asserted in the

future.   Paragraph 12 of the Settlement Agreement provided,

however; that

    Millennium expressly reserves any defenses or claims
    as to Relators’ and Relators’ counsel’s claims for
    reasonable attorneys’ fees, expenses and costs
    pursuant to 31 U.S.C. § 3730(d).


    The Allstate Relators submit that in agreeing to paragraph

12, Millennium waived all defenses to claims by the relators for

attorneys’ fees except reasonableness.      Millennium responds that

the Settlement Agreement merely preserves the right of the

relators to seek fees but does not guarantee recovery.

    The Court agrees with Millennium’s reading of the

Settlement Agreement.   Unlike typical FCA settlements, the




                                 - 7 -
     Case 1:14-cv-14276-NMG Document 58 Filed 06/01/20 Page 8 of 13



Settlement Agreement does not address the question of how the

relator’s share should be apportioned among the several

relators.    Not does it provide for who among the relators is

entitled to recover attorneys’ fees.      Thus, the Settlement

Agreement preserves the right of the relators to seek proceeds

from the relator’s share as well as attorney’s fees but without

any assurances of recovering either.      Indeed, paragraph 20 of

the Settlement Agreement provides that this Court retains

jurisdiction to resolve claims for both “a share of the proceeds

of the Settlement Amount” as well as attorneys’ fees, expenses

and costs.

    Accordingly, the Settlement Agreement does not afford

Allstate Relators the right to recover attorneys’ fees.

    B. Statutory Right to Fees

    The Allstate Relators contend that even if the Settlement

Agreement does not guarantee recovery of fees, they are,

nevertheless, entitled to fees pursuant to the language of 31

U.S.C. § 3730(d)(1), which provides,

    [i]f the Government proceeds with an action brought by
    a person under subsection (b), such person shall,
    subject to the second sentence of this paragraph,
    receive at least 15 percent but not more than 25
    percent of the proceeds of the action or settlement of
    the claim . . . Any payment to a person under the
    first or second sentence shall be made from the
    proceeds. Any such person shall also receive an



                                 - 8 -
     Case 1:14-cv-14276-NMG Document 58 Filed 06/01/20 Page 9 of 13



     amount for reasonable expenses . . . necessarily
     incurred, plus reasonable attorneys’ fees and costs.

     The Allstate Relators contend that because they entered

into a private sharing agreement with McGuire to recover a

portion of the relator’s share, they are persons who received

“proceeds of the action or settlement” and, therefore, qualify

as “any such person[s]” entitled to attorneys’ fees.        Millennium

rejoins that the Allstate Relators cannot recover fees because

they are not prevailing parties and the government never

intervened in their complaint.

     The parties’ disagreement arises from their divergent

interpretations of the phrase “any such person” in the fourth

sentence of § 3730(d)(1).    That phrase necessarily refers to the

immediately preceding sentence which, in turn, describes the

person who received payment “under the first or second sentence”

of § 3730(d)(1). Relevant here, the first sentence of

§ 3730(d)(1) describes a person who brings an action under

§ 3730(b) in which the government successfully intervenes.1

Whether the Allstate Relators are entitled to recover attorneys’

fees is, therefore, dependent upon whether they brought an

action pursuant to § 3730(b) in which the government


1 The second sentence of § 3730(d)(1) is inapposite because it
applies only in cases where a court finds that the action is
based primarily on disclosures of information by a person other
than the one bringing the action.


                                 - 9 -
      Case 1:14-cv-14276-NMG Document 58 Filed 06/01/20 Page 10 of 13



successfully intervened and thereby meet the criteria set forth

in the first sentence of § 3730(d)(1).

      On appeal of this Court’s decision that Cunningham was

entitled to recover the relator’s share, the First Circuit

examined the first sentence of § 3730(d)(1) and its interaction

with § 3730(b). United States ex rel. McGuire, 923 F.3d at 251-

52.   The First Circuit concluded that only one relator action

can satisfy the criteria of § 3730(b) because the “first-to-

file” rule bars any person other than the government from

bringing an action based on the underlying facts of a pending

action. Id. at 252.     Because bringing an action pursuant to

§ 3730(b) is a prerequisite to recovery under § 3730(d)(1), the

First Circuit held that “only the first-to-file relator can

claim the relator's share.” Id.       Accordingly, McGuire

“established that he was the first to file a claim alleging the

essential facts” of the fraud pursued by the government and,

therefore, “stated a claim that he [wa]s entitled to the

relator's share of the settlement.” Id. at 243-44, 254.

      The appellate decision makes clear that only a first filer

meets the criteria set forth in the first sentence of

§ 3730(d)(1).    As a result, only a first filer can receive

payments pursuant to that sentence and, therefore, qualify as




                                  - 10 -
     Case 1:14-cv-14276-NMG Document 58 Filed 06/01/20 Page 11 of 13



“any such person” entitled to fees pursuant to the fourth

sentence.

    There can be only one first filer and the First Circuit has

definitively determined it is McGuire in this case. United

States ex rel. McGuire, 923 F.3d at 251-52.       For that reason,

the Allstate Relators cannot demonstrate entitlement to recovery

of the relator’s share or, by extension, attorneys’ fees.          That

the Allstate Relators will receive proceeds from the relator’s

share by operation of their private agreement with McGuire does

not render them “first filers” or otherwise impact the First

Circuit’s decision.

    The only other district court to have addressed this issue

did likewise.    In United States ex rel. Saidiani v. Nextcare,

Inc., a relator argued that because he and the prevailing

relator entered into a private agreement to share proceeds, he

should be considered a successful relator who has received a

relator’s share and, therefore, is entitled to recover

attorneys’ fees. No. 3:11CV141, 2013 WL 431828, *2 (W.D.N.C.

Feb. 4, 2013).    The court rejected the relator’s claim as

incompatible with the text and purpose of the FCA. Id.

    To hold otherwise would be inconsistent with the clear

congressional intent in crafting limiting provisions in § 3730

designed to encourage lawsuits brought by insiders intending to


                                 - 11 -
     Case 1:14-cv-14276-NMG Document 58 Filed 06/01/20 Page 12 of 13



expose fraud and discourage lawsuits brought by opportunistic

plaintiffs in search of a payday. See United States ex rel.

Saidiani v. Nexcare, Inc., No. 3:11CV141, 2013 WL 431828, *2

(W.D.N.C. Feb. 4, 2013).     Congress could not have intended for a

plaintiff, who is not the first filer and, therefore, not

entitled to the relator’s share, to be guaranteed recovery of

attorneys’ fees.   Interpreting § 3730(d)(1) in such a manner

would incentivize tag-along suits brought by relators seeking a

large recovery with minimal risk of incurring substantial

attorneys’ fees and costs.

    The Allstate Relators’ claim for attorneys’ fees fails for

the additional reason that the government declined to proceed

with their complaint.    Section 3730(d)(1) requires that the

government proceed with the relator’s complaint in order for a

relator to be entitled to the relator’s share and, by extension,

attorneys’ fees.   It is undisputed that although the government

intervened on behalf of several relators in this action, it did

not pursue the complaint of the Allstate Relators.         Presumably

recognizing this insurmountable hurdle, the Allstate Relators

argue that the lack of government pursuit of their complaint

against Millennium is not fatal to their claim because of

§ 3730(d)(2), which applies when “the Government does not

proceed with an action” under § 3730.



                                 - 12 -
     Case 1:14-cv-14276-NMG Document 58 Filed 06/01/20 Page 13 of 13



    But Section 3730(d)(2) is plainly inapplicable.          Although

the government chose not to proceed with the Allstate Relators’

individual complaint, it intervened in the FCA action against

Millennium and ultimately settled on behalf of all relators,

including the Allstate Relators.

    Accordingly, the Allstate Relators are not entitled to

recover attorneys’ fees and costs and the Court need not

consider whether the requested award is reasonable.

                                 ORDER

    For the foregoing reasons, the motion of relators Allstate

Insurance Company and Dr. Lawrence K. Spitz for attorneys’ fees

and costs (Docket No. 48) is DENIED.




So ordered.


                                       /s/ Nathaniel M. Gorton
                                       Nathaniel M. Gorton
                                       United States District Judge



Dated June 1, 2020




                                 - 13 -
